Citation Nr: 0320836	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  99-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral 
retropatellar pain syndrome, claimed as secondary to service-
connected Crohn's disease.

2.  Entitlement to service connection for a disorder 
manifested by back pain, claimed as secondary to service-
connected Crohn's disease.

3.  Entitlement to service connection for a disorder 
manifested by bilateral shoulder pain, claimed as secondary 
to service-connected Crohn's disease.

4.  Entitlement to an increased initial rating for an 
unfused, non-union old fracture of the left navicular bone, 
with degenerative changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for bilateral retropatellar pain 
syndrome, back pain and shoulder pain.  Service connection 
for an unfused nonunion old fracture of the left navicular 
bone was granted, and an initial rating of 20 percent was 
assigned.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the central office in March 2001.

In a December 2002 rating decision, the RO granted service 
connection for enteropathic arthritis of the right shoulder, 
with avascular necrosis of the right humeral head, the left 
shoulder, knees, hips and low back as secondary to the 
veteran's service-connected Crohn's disease.  An initial 
rating of 20 percent was assigned.  In a June 2003 statement 
to the Board, the veteran's representative indicated that a 
higher rating was warranted for these service-connected 
conditions.  In addition, the veteran's representative 
indicated that these conditions should be rated separately.  
The Board notes that the grant of service connection 
represents a full grant of the benefits sought on appeal.  
The issue of entitlement to an increased initial rating for 
the service-connected disabilities is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue currently 
before the Board has been obtained, and the VA has satisfied 
the duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be provided 
by the veteran and what evidence the VA would attempt to 
obtain on his behalf.

2.  With regard to the claims for entitlement to service 
connection for bilateral retropatellar pain syndrome, a 
disorder manifested by low back pain, and a disorder 
manifested by bilateral shoulder pain, all claimed as 
secondary to service-connected Crohn's disease, prior to 
final action by a Veterans Law Judge, these claims were 
granted by the RO.

3.  With regard to the aforementioned claims, the action 
taken by the RO represents a full grant of the benefits 
sought on appeal.

4.  The veteran is right handed.

5.  The evidence of record does not reasonably show that an 
unfused, non-union old fracture of the left (minor extremity) 
navicular (scaphoid) bone, with degenerative changes, is 
productive of ankylosis of the left wrist in any position.

6.  There is no showing of involvement of the lower half of 
the radius and the veteran has been noted to have good range 
of motion of the wrist.


CONCLUSIONS OF LAW

1.  The appeal for entitlement to service connection for 
bilateral retropatellar pain syndrome, claimed as secondary 
to service-connected Crohn's disease, fails to allege 
specific error of fact or law.  38 U.S.C.A. §§ 7102, 7104, 
7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.204 
(2002).

2.  The appeal for entitlement to service connection for a 
disorder manifested by back pain, claimed as secondary to 
service-connected Crohn's disease, fails to allege specific 
error of fact or law.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 
(West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.204 (2002).

3.  The appeal for entitlement to service connection for a 
disorder manifested by bilateral shoulder pain, claimed as 
secondary to service-connected Crohn's disease, fails to 
allege specific error of fact or law.  38 U.S.C.A. §§ 7102, 
7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 20.101, 
20.204 (2002).

4.  An unfused, non-union old fracture of the left navicular 
bone, with degenerative changes, is not more than 20 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.10, 4.45, 4.59, 
4.71a, Diagnostic Codes 5213, 5214, 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the pertinent aspects of 
the veteran's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the remaining issue in which a decision is being 
rendered.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination to assess the severity 
of his service-connected disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a May 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Bilateral Retropatellar Pain 
Syndrome,
a Disorder Manifested by Back Pain, and a 
Disorder Manifested by Bilateral Shoulder Pain,
Secondary to Crohn's Disease

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  The 
requested benefits for which service connection was sought on 
appeal were granted by the Roanoke, Virginia, RO in December 
2002.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration as to these matters.  
Stated otherwise, there is no "justiciable case or 
controversy" remaining before the Board.  Accordingly, the 
Board does not have jurisdiction to review the matter on 
appeal and the issues are dismissed without prejudice.


III.  Increased Rating for Unfused Non-Union Old Fracture
of the Left Navicular Bone

Factual Background

Service medical records indicate that the veteran was 
diagnosed with an undisplaced fracture of the left scaphoid, 
which was felt to be a non-union in June 1992.  Service 
medical records also note that the veteran is right handed.

An April 1998 VA examination report noted that the veteran 
reported occasional sharp pain in his left wrist.  
Examination of the left wrist showed a small bony 
protuberance on the lateral aspect.  Dorsiflexion was 50 
degrees.   Palmar flexion was 80 degrees.  Radial deviation 
was 25 degrees.   Ulnar deviation was 35 degrees.  Movements 
of the wrist did not appear to cause any pain.  There was no 
tenderness over the left wrist.  The diagnosis was slight 
bony deformity of the left wrist.  X-rays taken in 
conjunction with the VA examination showed an unfused old 
fracture of the navicular bone with degenerative changes.

A November 1998 rating decision granted service connection 
for an unfused old fracture of the navicular bone with 
degenerative changes.  An initial disability rating of 20 
percent was assigned under Diagnostic Code 5212.

The veteran testified before a hearing officer at a hearing 
held at the RO in June 1999.  He reported that he had pain in 
his left wrist when he tried to bend it.  He stated that he 
occasionally wore a brace to keep his wrist sturdy.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the central office in March 2001.  
He stated that he had a limited range of motion in his left 
wrist.  He also indicated that he had weakness in his wrist 
and was unable to hold anything heavy in the left hand.

A September 2002 VA examination report noted that the 
examiner had reviewed the claims file.  On examination, the 
left wrist and forearm had full pronation and supination.  
Dorsiflexion was 60 degrees.  Palmar flexion was 60 degrees.  
The examiner stated that the veteran had "amazingly a good 
range of motion of the left wrist joint."  X-ray of the left 
wrist showed osteoporosis of the radial and carpal bones.  A 
collapsed proximal role of the proximal row of the wrist 
joint was noted with incongruity of the wrist joint and clasp 
of the scaphoid.  There was proximal migration of the 
capitate.  The diagnosis was post-traumatic osteoarthritis, 
left wrist, secondary to old nonunion and failed fusion of 
the scaphoid.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Moreover, in the recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that in appeals from an 
initial assignment of a disability evaluation, ratings may be 
staged (i.e., different ratings may be assigned for different 
periods of time.  The rule of Francisco v. Brown, 7 Vet. App. 
55 (1994), that where an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern, does not apply in such cases. 

Nonunion in the lower half of the radius, with false 
movement, without loss of bone substance or deformity, 
warrants a 20 percent rating in the minor extremity and a 30 
percent rating in the major extremity.  38 C.F.R. § 4.71a, 
Code 5212 (2002).  Nonunion in the lower half, with false 
movement, with loss of bone substance and marked deformity, 
warrants a 30 percent rating in the minor extremity and a 40 
percent rating in the major extremity. Id.

A 20 percent rating is assigned for limitation of pronation 
of either arm with motion lost beyond the last quarter of arc 
such that the hand does not approach full pronation.  Where 
motion is lost beyond middle of arc a 20 percent rating is 
assigned if it is the minor arm, and a 30 percent evaluation 
is assigned if it is the major arm.  Loss of bone fusion 
resulting in the hand being fixed near the middle of the arc 
of moderate pronation warrants a 20 percent rating for either 
forearm.  Where the hand is fixed in full pronation 20 
percent is assigned for the minor arm and 30 percent is 
assigned for the major arm.  Where the hand is fixed in 
supination or hyperpronation, a rating of 30 percent is 
warranted for the minor arm and 40 percent is warranted for 
the major arm.  38 C.F.R. §  4.71a Diagnostic Code 5213 
(2002).

Ankylosis of the wrist in a favorable position in 20 degrees 
to 30 degrees of dorsiflexion is evaluated as 30 percent 
disabling if the major wrist is affected and 20 percent 
disabling if the minor wrist is affected.  If not in the 
favorable position, a 30 percent evaluation is assigned for 
the minor wrist and a 40 percent evaluation is assigned for 
the major wrist.  Ankylosis in an unfavorable position, in 
any degree of palmar flexion or with ulnar or radial 
deviation is evaluated as 50 percent disabling when there is 
involvement of the major wrist and 40 percent disabling where 
the minor wrist is affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2002).

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215.  This is 
the maximum rating available under this Diagnostic Code.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support an initial 
rating in excess of 20 percent for an unfused, non-union old 
fracture of the left navicular bone, with degenerative 
changes.  Initially, the Board notes that the veteran is 
right-handed.

For purposes of rating the veteran's current disability, 
higher ratings are only available under either Diagnostic 
Codes 5213 or 5214.  In this instance, Diagnostic Code 5212 
is inapplicable as the evidence does not show that the 
veteran's left wrist disorder involves a nonunion of the 
radius; hence, a higher rating is not warranted under 
Diagnostic Code 5212.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5212.  Additionally, as the veteran is already in receipt of 
a disability evaluation in excess of the maximum rating that 
would be available, a higher rating is not warranted under 
Diagnostic Code 5215.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5215.

The September 2002 VA examiner specifically stated that the 
veteran had "amazingly a good range of motion of the left 
wrist joint."  Accordingly, a 30 percent rating is not 
warranted under Diagnostic Code 5214 as the evidence of 
record does not indicate that the veteran's left wrist is 
ankylosed to any degree.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  In addition, there is no evidence of record 
indicating that the veteran has a loss of bone fusion such 
that his hand is fixed in supination or hyperpronation.  
Accordingly, a 30 percent rating is not warranted under 
Diagnostic Code 5213.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5213.  The Board also finds that the evidence does not raise 
a question that a rating higher than 20 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45). The veteran 
has complaints of pain and weakness involving the left 
(minor) wrist.  A 20 percent evaluation contemplates pain on 
motion and contemplates exacerbations of the service-
connected disability.  See 38 C.F.R. § 4.1(veteran's 
disability evaluation encompasses compensation for 
considerable loss of working time from exacerbations or 
illnesses).  The Board finds that the functional impairment 
described in the examination reports and by the veteran is 
such that no more than a 20 percent evaluation is warranted.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's unfused, non-union old fracture 
of the left navicular bone alone has caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The appeal for entitlement to service connection for 
bilateral retropatellar pain syndrome, claimed as secondary 
to service-connected Crohn's disease, is dismissed.

The appeal for entitlement to service connection for a 
disorder manifested by back pain, claimed as secondary to 
service-connected Crohn's disease, is dismissed.

The appeal for entitlement to service connection for a 
disorder manifested by bilateral shoulder pain, claimed as 
secondary to service-connected Crohn's disease, is dismissed.


Entitlement to an increased initial rating for an unfused, 
non-union old fracture of the left navicular bone, with 
degenerative changes, currently evaluated as 20 percent 
disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

